NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims dated 2/14/2022 are acknowledged. Claims 1-8, 10, 14-17 are pending.  Claims 8 and 10 are amended.  Claims 16-17 are new.  Claims 8, 10, 14, and 16-17 are subject to prosecution.  Claims 1-7 and 15 are WITHDRAWN.
The 1.132 Declaration on behalf of Hiromitus Nakauchi, of record 03/01/2022 is acknowledged.

Election/Restrictions
Following the Examiner’s Amendment herein, claim 8 is allowable. The restriction requirement, as set forth in the Office action mailed on 9/26/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II and III is WITHDRAWN.  Claim 15, directed to a method of producing blood cells from the animal of claim 8, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claim 15 is REJOINED.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Svensson on 5-18-2022.

The application has been amended as follows: 
IN THE CLAIMS:
CANCEL claims 1-7.
In claim 8, delete the phrase “or sheep” from line 8.
CANCEL claim 10.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In light of Applicant’s amendments to the claims dated 02/14/2022 and the Examiner’s amendment herein, all previous rejections of record are WITHDRAWN.  The prior art does not teach or suggest a modified pig as encompassed by instant claim 8, wherein at least 10% of the nucleated blood cells are chimeric following 3 months post-transplant or 3 months of age.  Further, the skilled artisan would have had no reasonable expectation of success in generating such as animal, as evidenced by the 1.132 declaration on behalf of Hiromitus Nakauchi, of record 03/01/2022. Nakauchi argues that blood chimerism in large animals is highly unpredictable (page 9 – page 10 of the Declaration).  See also FIG 1 b of the instant specification which shows at least 10% chimerism in pigs encompassed by the claims.
Thus, claims 1-7 and 10 are cancelled herein.  Claims 8, and 14-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633